Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the winding system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No winding system is previously recited in the claims, only a winding device is previously recited in claim 1 from which the claim depends. For examination purposes, examiner interprets the claim to mean the winding device. 
Claims 24 and 25 recite the limitation "the lubrication controller".  There is insufficient antecedent basis for this limitation in the claim. No lubrication controller is previously recited in claim 23 from which the claims depend.
All remaining claims are rejected as they depend from rejected claim 17,
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 17-19, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Joseph A. Voss (US Patent No. 3,581,744, herein, Voss).
Regarding claim 1, Voss discloses a system (51 – Fig. 4) for producing lengths of tube (Fig. 1), such as drinking straws, from helically wound strips (26a, 28a, 30a), said system comprising:
a mandrel (62 – Fig. 4), 
a winding device (52, 72, 74) for helically winding strips around the mandrel to form a base tube (92) moving away from the mandrel at a tube speed (Col. 8, lns 22-68), wherein a selection (30a) of at least one of the strips during the winding is placed with a contact side (interior surface of tube 30) thereof in direct contact with the mandrel (Figs. 4 and 6), 
a strip supplying device (54) for supplying the strips to the winding device (Col. 8, lns 30-31), 
a cutting device (60) for cutting the base tube at a predetermined length to form the lengths of tube while the base tube is moving in a tube direction (See arrow in Fig. 4) at the tube speed, wherein (Col. 14, lns 5-28):
the system comprises a lubrication device (58) along which the at least one strip of the selection is moved to apply a layer of lubrication material (“lycopodium powder” – Col. 13, ln 56) on the contact side of the at least one strip of the selection before said at least one strip of the selection is wound around the mandrel (Col. 13, lns 45-51), 
the lubrication device comprises at least one lubrication member (240 – Figs. 12 and 13), 
each lubrication member has a cylindrical outer surface (241) made from the lubrication material (Col. 13, lns 63-70) and defining a cylinder axis (shaft 242), which cylindrical outer surface is in contact with the contact side of one or more of the at least one strip of the selection (Col. 13, lns 67-73),
 each lubrication member is rotatable about the cylinder axis thereof (Col. 13, lns 65-67), and 
the lubrication device comprises at least one lubrication drive (244 – Fig. 13) to rotate the at least one lubrication member about the cylinder axis thereof (Col. 13, lns 65-67).

Regarding claim 17, Voss discloses the system as recited above, wherein the strip supplying device is configured to supply paper strips (“strips of paper”) and the winding system is configured to helically wind the paper strips around the mandrel (Col. 5, lns 19-22).

Regarding claim 18, Voss discloses the system as recited above, wherein the strip supplying device is configured to supply only paper strips (“strips of paper”, Col. 5, ln 20).

Regarding claim 19, Voss discloses the system as recited above, wherein the lubrication material is a solid material (“lycopodium powder” – Col. 13, lns 49-50).

Regarding claim 21, Voss discloses the system as recited above, wherein: lubrication member has a first strip guide (248) located at a first end of the cylindrical outer surface and a second strip guide (248) located at a second end of the cylindrical outer surface (Figs. 12 and 13), and the first strip guide and the second strip guide extend radially with respect to the cylinder axis and beyond the cylindrical outer surface (Figs. 12 and 13).

Regarding claim 23, Voss discloses a method for producing lengths of tube (Fig. 1), such as drinking straws, with a system according to claim 1, said method comprising: 
supplying strips (26a, 28a, 30a) with the strip supplying device (54) to the winding device (52, 72, 74) and helically winding said strips around the mandrel to form a base tube (92) moving away from the mandrel at a tube speed (Col. 8, lns 22-68), wherein a selection (30a) of at least one of the strips during the winding is placed with a contact side (interior surface of tube 30) thereof in direct contact with the mandrel (Figs. 4-6), 
cutting the base tube at a predetermined length with the cutting device (60) while the base tube is moving in a tube direction (See arrow in Fig. 4) at the tube speed (Col. 14, lns 5-28), and 
moving the at least one strip of the selection along the lubrication device (58 – Figs. 12-13) to apply a layer of lubrication material (“lycopodium powder” – Col. 13, ln 56) on the contact side of the at least one strip of the selection before said at least one strip of the selection is wound around the mandrel (Col. 13, lns 63-70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 9-16, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph A. Voss (US Patent No. 3,581,744, herein, Voss) in view of Van Davelaar (US Patent No. 5,059,164, herein, Davelaar).
Regarding claim 2, Voss discloses the system as recited above.
Voss does not expressly disclose that the lubrication device comprises a lubrication controller configured to control the rotation direction and/or the rotational speed of the at least one lubrication member to control a thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection.
Davelaar teaches comprises a lubrication controller (102, 110, 112, 120, 122 – Fig. 3) configured to control the rotation direction and/or the rotational speed (“the speed of glue roller 32”) of the at least one lubrication member (32 – Fig. 1) to control a thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection (Col. 3, lns 3-10 and 59-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss with a lubrication controller configured to control the rotation direction and/or the rotational speed of the at least one lubrication member to control a thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 3, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller (Davelaar, 120) is configured to adjust the thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection by adjusting the rotation direction and/or the rotational speed of the at least one lubrication member (Davelaar, Col. 3, lns 3-10 and 59-63).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication controller is configured to adjust the thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection by adjusting the rotation direction and/or the rotational speed of the at least one lubrication member as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 4, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller (Davelaar, 120)  is configured to control a speed difference between the contact side of the at least one strip of the selection and the cylindrical outer surface of the at least one lubrication member by adjusting the rotation direction and/or the rotational speed of the at least one lubrication member (Davelaar, Col. 3, lns 3-10 and 59-63).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication controller is configured to control a speed difference between the contact side of the at least one strip of the selection and the cylindrical outer surface of the at least one lubrication member by adjusting the rotation direction and/or the rotational speed of the at least one lubrication member as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 5, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller (Davelaar, 120) is configured to maintain the speed difference between the contact side of the at least one strip of the selection and the cylindrical outer surface of the at least one lubrication member at a predetermined speed value in order to maintain the thickness of the applied layer of lubrication material at a predetermined thickness value (“a speed at which the proper amount of lubricating powder is picked up by the wheel periphery 241 for a given strip speed” – Voss, Col. 13, lns 68-71).

Regarding claim 6, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller (Davelaar, 120) is configured to increase the speed difference between the contact side of the at least one strip of the selection and the cylindrical outer surface of the at least one lubrication member in order to increase the thickness of the applied layer of lubrication material (Davelaar, Col. 3, lns 3-10 and 59-63).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication controller is configured to increase the speed difference between the contact side of the at least one strip of the selection and the cylindrical outer surface of the at least one lubrication member in order to increase the thickness of the applied layer of lubrication material as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 7, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller (Davelaar, 120)  is configured to decrease the speed difference between the contact side of the at least one strip of the selection and the cylindrical outer surface of the at least one lubrication member in order to decrease the thickness of the applied layer of lubrication material (Davelaar, Col. 3, lns 3-10 and 59-63).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication controller is configured to decrease the speed difference between the contact side of the at least one strip of the selection and the cylindrical outer surface of the at least one lubrication member in order to decrease the thickness of the applied layer of lubrication material as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 9, Voss in view of Davelaar teaches the system as recited above, wherein: the lubrication device comprises at least one strip surface sensor (Davelaar, 34) to measure a strip surface speed of the contact side of the at least one strip of the selection (Davelaar, Col. 3, lns 47-50) and at least one strip communication connection (Davelaar, 40 and “output signal”) connecting the lubrication controller (Davelaar, 120) with the at least one strip surface sensor, and the lubrication controller is configured to control the rotation direction and/or the rotational speed of the lubrication member on basis of measurements from the at least one strip surface sensor (Davelaar, Col. 3, lns 8-10, 47-50 and 59-63).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication device comprises at least one strip surface sensor to measure a strip surface speed of the contact side of the at least one strip of the selection and at least one strip communication connection connecting the lubrication controller with the at least one strip surface sensor, and  the lubrication controller is configured to control the rotation direction and/or the rotational speed of the lubrication member on basis of measurements from the at least one strip surface sensor as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 10, Voss in view of Davelaar teaches the system as recited above, wherein: the lubrication controller (Davelaar, 110) is connected with the winding device, more specifically with a winding drive (Davelaar, 114) of the winding device (Davelaar, 10, 60, “winder belt”), via a winding communication connection (Davelaar, 40 and “output signal”), and the lubrication controller is configured to control a winding speed with which the at least one strip of the selection is wound around the mandrel on basis of measurements from the at least one strip surface sensor (Davelaar, Col. 3, lns 8-10, 47-50 and 61-Col. 4, ln 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication controller is connected with the winding device, more specifically with a winding drive of the winding device, via a winding communication connection, and the lubrication controller is configured to control a winding speed with which the at least one strip of the selection is wound around the mandrel on basis of measurements from the at least one strip surface sensor as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 11, Voss in view of Davelaar teaches the system as recited above, wherein: the lubrication device comprises at least one strip surface sensor (Davelaar, 34) to measure a strip surface speed of the contact side of the at least one strip of the selection (Davelaar, Col. 3, lns 47-50) and at least one strip communication connection (Davelaar, 40 and “output signal”) connecting the lubrication controller (Davelaar, 120) with the at least one strip surface sensor, the lubrication controller (Davelaar, 110) is connected with the winding device, more specifically with a winding drive (Davelaar, 114) of the winding device (Davelaar, 10, 60, “winder belt”), via a winding communication connection (Davelaar, 40 and “output signal”), the lubrication controller is configured to control a winding speed with which the at least one strip of the selection is wound around the mandrel on basis of measurements from the at least one strip surface sensor (Davelaar, Col. 3, lns 8-10, 47-50 and 61-Col. 4, ln 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication device comprises at least one strip surface sensor to measure a strip surface speed of the contact side of the at least one strip of the selection and at least one strip communication connection connecting the lubrication controller with the at least one strip surface sensor, the lubrication controller is connected with the winding device, more specifically with a winding drive of the winding device, via a winding communication connection, and the lubrication controller is configured to control a winding speed with which the at least one strip of the selection is wound around the mandrel on basis of measurements from the at least one strip surface sensor as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 12, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller (Davelaar, 120) is configured to control the rotation direction and/or the rotational speed of the lubrication member on basis of measurements from the at least one strip surface sensor (Davelaar, Col. 3, lns 8-10, 47-50 and 59-63).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication controller is configured to control the rotation direction and/or the rotational speed of the lubrication member on basis of measurements from the at least one strip surface sensor as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 13, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller is configured to rotate the cylindrical outer surface of the at least one lubrication member in an opposite direction as the contact side of the at least one strip of the selection being in contact with the cylindrical outer surface in order to control the thickness of the layer of lubrication material applied to said contact side (Davelaar, Col. 3, lns 3-10 and 59-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that the lubrication controller is configured to rotate the cylindrical outer surface of the at least one lubrication member in an opposite direction as the contact side of the at least one strip of the selection being in contact with the cylindrical outer surface in order to control the thickness of the layer of lubrication material applied to said contact side as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 14, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller is configured to increase the rotational speed of the cylindrical outer surface of the at least one lubrication member in an opposite direction as the contact side of the at least one strip of the selection being in contact with the cylindrical outer surface in order to increase the thickness of the layer of lubrication material applied to said contact side (Davelaar, Col. 3, lns 3-10 and 59-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so the lubrication controller is configured to increase the rotational speed of the cylindrical outer surface of the at least one lubrication member in an opposite direction as the contact side of the at least one strip of the selection being in contact with the cylindrical outer surface in order to increase the thickness of the layer of lubrication material applied to said contact side as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 15, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller is configured to rotate the cylindrical outer surface of the at least one lubrication member in a same direction as the contact side of the at least one strip of the selectin being in contact with the cylindrical outer surface in order to control the thickness of the layer of lubrication material applied to said contact side (Davelaar, Col. 3, lns 3-10 and 59-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so the lubrication controller is configured to rotate the cylindrical outer surface of the at least one lubrication member in a same direction as the contact side of the at least one strip of the selectin being in contact with the cylindrical outer surface in order to control the thickness of the layer of lubrication material applied to said contact side as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 16, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller is configured to increase the rotational speed of the cylindrical outer surface of the at least one lubrication member in a same direction as the contact side of the at least one strip of the selection being in contact with the cylindrical outer surface in order to decrease the thickness of the layer of lubrication material applied to said contact side (Davelaar, Col. 3, lns 3-10 and 59-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so the lubrication controller is configured to increase the rotational speed of the cylindrical outer surface of the at least one lubrication member in a same direction as the contact side of the at least one strip of the selection being in contact with the cylindrical outer surface in order to decrease the thickness of the layer of lubrication material applied to said contact side as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 22, Voss in view of Davelaar teaches the system as recited above, wherein the lubrication controller (Davelaar, 120) is connected with the lubrication drive via a lubrication communication connection (Davelaar, 40 and “output signal”) (Davelaar, Col. 3, lns 8-10 and 59-63).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Voss so that lubrication controller is connected with the lubrication drive via a lubrication communication connection as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 24, Voss discloses the method as recited above.
Voss does not expressly disclose that the method comprises using the lubrication controller to control the rotation direction and/or the rotational speed of the at least one lubrication member driven by the at least one lubrication drive. 
Davelaar teaches using a lubrication controller (102, 110, 112, 120, 122 – Fig. 3) to control the rotation direction and/or the rotational speed (“the speed of glue roller 32”) of the at least one lubrication member (32 – Fig. 1) driven by the at least one lubrication drive (Col. 3, lns 3-10 and 59-Col. 4, ln 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Voss so that the method comprises using the lubrication controller to control the rotation direction and/or the rotational speed of the at least one lubrication member driven by the at least one lubrication drive as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Regarding claim 25, Voss discloses the method as recited above.
Voss does not expressly disclose that the method comprises using the lubrication controller to adjust a thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection by adjusting the rotation direction and/or the rotational speed of the at least one lubrication member.
Davelaar teaches using the lubrication controller (102, 110, 112, 120, 122 – Fig. 3) to adjust a thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection by adjusting the rotation direction and/or the rotational speed (“the speed of glue roller 32”) of the at least one lubrication member (32 – Fig. 1) (Col. 3, lns 3-10 and 59-Col. 4, ln 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Voss so that the method comprises using the lubrication controller to adjust a thickness of the layer of lubrication material applied to the contact side of the at least one strip of the selection by adjusting the rotation direction and/or the rotational speed of the at least one lubrication member as taught by Davelaar in order further ensure that the lubrication material is evenly coated on the at least one strip of the selection. 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph A. Voss (US Patent No. 3,581,744, herein, Voss) in view of Jones (US Pub. No. 2004/0265526).
Regarding claim 20, Voss discloses the system as recited above.
Voss does not expressly disclose that the lubrication material is a wax, such as a paraffin wax.
Jones teaches that the lubrication material is a wax (“Wax” – Para [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Voss so that the lubrication material is a wax as taught by Jones, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 5, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731